Citation Nr: 1824912	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hip osteoarthritis, as aggravated by the Veteran's service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Redman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2011 videoconference hearing at the RO.  A transcript of the hearing is of record.  The Board notes that in February 2018 the Veteran was erroneously sent a letter indicating that the undersigned VLJ who conducted the December 2011 hearing was no longer employed at the Board.  The letter offered the Veteran an opportunity to testify at a new hearing before another VLJ who would participate in the adjudication of his claim.  In a February 2018 written statement, the Veteran declined an additional hearing.  

As the undersigned VLJ who conducted the December 2011 hearing is employed at the Board and is participating in this appeal, there is no prejudice to the Veteran in this regard.

In a February 2014 decision, the Board, in pertinent part, granted service connection for a back disability and remanded the issues of entitlement to service connection for bilateral hip, bilateral shoulder, and bilateral leg disabilities for further development. 

In February 2014, the RO granted service connection for associated radiculopathy of the left lower extremity in a rating decision.  Then, in an August 2015 rating decision, the RO also granted service connection for associated radiculopathy of the right lower extremity. 

In December 2015, the Board denied the issues of entitlement to service connection for bilateral hip, bilateral shoulder, left leg, and left knee disabilities.  It also remanded for further development the issues of entitlement to service connection for a right knee and right leg disability. 

The Veteran appealed the Board's December 2015 denial of entitlement to service connection for a bilateral hip disability to the Court of Appeals for Veterans Claims (Court) in October 2016.  In a February 2017 Memorandum Decision, the Court set aside the portion of the Board's December 2015 decision denying service connection for a bilateral hip disability, and remanded the issue for further development.  

When the claim was most recently before the Board in September 2017 it was remanded for action in compliance with the Memorandum Decision.

Regarding the issues of entitlement to service connection for right knee and right leg disabilities, the Board denied the claims in a March 2017 decision.  The Veteran appealed this decision to the Court, and in a September 2017 Order, the Court granted an August 2017 Joint Motion for Partial Remand, which recharacterized the right knee and right leg claims as one issue, namely entitlement to service connection for bony infarctions of the right distal femur, and remanded this claim back to the Board for action in compliance with the Joint Motion for Partial Remand.  

In January 2018, this issue was remanded by the Board.  To date, the January 2018 remand directives have not been accomplished and the issue of entitlement to service connection for bony infarctions of the right distal femur has not been recertified to the Board.  As such, the only issue presently before the Board is the issue of entitlement to service connection for bilateral hip osteoarthritis.

The Board apologies for the delays in the full adjudication of this case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The September 2017 Board remand notes that the Court found that the July 2014 VA examiner provided an inadequate rationale for her opinion that it was less likely than not that the service-connected low back disability aggravated the bilateral hip osteoarthritis.  

Specifically, the Court determined that the examiner's reasoning for the opinion, namely that osteoarthritis has its own etiology, mostly due to the aging process, not due to lumbosacral strain from so many years ago, only addressed whether the low back disability caused the bilateral hip osteoarthritis, not whether the low back disability made the bilateral hip osteoarthritis worse.   

Consequently, the September 2017 Board remand instructed the AOJ to obtain an addendum medical opinion from an appropriate VA examiner regarding whether it is at least as likely as not that the service-connected low back disability aggravated the Veteran's bilateral hip osteoarthritis.  The examiner was instructed to provide a complete rationale for any opinion given.

An addendum opinion was obtained in November 2017.  The November 2017 VA opinion report indicates that it is less likely than not that the service-connected low back disability aggravated the bilateral hip osteoarthritis.  As rationale, the examiner noted that the Veteran clearly has a long history of back issues to include disc disease requiring surgical intervention.  His military records reflect injury to his back while lifting a heavy tail gate.  He was seen for this condition in January 1982.  His civilian records reflect that he injured his back in June 2002 shoveling dirt (while working construction).  Later he worked as a butcher in a grocery store.  The Veteran reported that this job required some heavy lifting.  In January 2007 he was seen for work-related back pain.  His back pain included radiculopathy of both lower extremities.  

The examiner stated that it was difficult to determine when the Veteran's hips began hurting independent from the radiculopathy.  He had hip injections in 2015 and was diagnosed with osteoarthritis at a 2014 VA examination.  The examiner noted that degenerative disc disease of the lumbar spine is a separate process from osteoarthritis of the hips.  The examiner then repeated that the Veteran worked in construction and as a butcher after service.  The examiner pointed out that both occupations involve heavy lifting.  The examiner then pointed out that working in construction is a risk factor for the development of osteoarthritis of the hips, and that there is no mention of hip problems until later in the Veteran's life.  Finally, the examiner attached a medical article regarding the risk factors for and possible causes of osteoarthritis.

In light of what the Court has asked us to do in this case, and its intricacy, the Board finds that the rationale for the November 2017 opinion that the service-connected low back disability did not aggravate the bilateral hip osteoarthritis is inadequate.  The examiner's rationale is essentially a brief history of the Veteran's low back disability, a repeat of the statement that osteoarthritis is a separate process from degenerative disc disease of the lumbar spine, comments regarding the Veteran's post-service employment being possible factors in the development of bilateral hip osteoarthritis, the late in life onset of the Veteran's bilateral hip problems, the difficulty in separating the bilateral hip pain/complaints from the bilateral lower extremity radiculopathy, and a medical article regarding the possible causes of osteoarthritis.  None of these relates to the question of whether this Veteran's service-connected low back disability made his bilateral hip osteoarthritis worse.  While the opinion provides more negative evidence to this case, it still does not answer the question the Court wants addressed, a question that based on the facts of this case is difficult to answer. 

As such, a remand is required to obtain an addendum opinion report with an adequate rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the VA examiner who provided the November 2017 VA medical opinion report and request that the examiner provide an addendum opinion.

A review of the February 2017 Memorandum Decision may help the examiner in this case.

The examiner must provide a complete rationale for the November 2017 opinion that it is less likely than not that the Veteran's service-connected low back disability aggravated his bilateral hip osteoarthritis.  The examiner must address the medical factors and specific reasons supporting the opinion that this particular Veteran's low back disability did not make his bilateral hip osteoarthritis worse.

If the physician is unable to provide any requested opinions, he should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

If the November 2017 VA examiner is unavailable, the above requested rationale should be provided by another qualified VA examiner.  Should the new VA examiner determine that a new VA examination is warranted in order to provide the above rationale, then one should be scheduled.

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




